DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 11, 13-14, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 15 of U.S. Patent No. 11,434,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference patent claims.
The following claims of the instant application
are anticipated by the following claims of U.S. Patent No. 11,434,958
1
1
2
2
3
3
4
4
6
5
7
6
8-9
1
11
8
13-14
1
16
15
20
15

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krude (US Patent Application Publication 2002/0070506).
	Re Claim 1:  Krude discloses a joint assembly (see Figs. 1, 2, and 4) comprising: 
a first member (29) having a first engagement means (46; Fig. 4) and an interior surface recess (42; Fig. 2); 
a second member (wheel hub 11, including driving ring 26 and sealing ring 23) having a second engagement means (45; Fig. 4) and an exterior surface recess (41), a portion (at 26; Fig. 4) of the second member disposed within the first member (29), the second engagement means (45) engaging the first engagement means (46) to provide a coupling of the second member to the first member; 
a window (radial slot 39) formed within the first member (29) where the portion (26) of the second member is disposed within the first member; 
a retaining means (securing ring 36) configured to retain the coupling of the second member to the first member, wherein distal ends (37, 38; Fig. 2) of the retaining means are accessible through the window (39), wherein the distal ends (37, 28) of the retaining means extend in a direction radially outwardly into the window (39) to a point at or radially inwardly from an outer surface (externally cylindrical face 47; Fig. 4) of the first member (29), and wherein the retaining means (36) is received partially into each of the interior surface recess (42) of the first member and the exterior surface recess (41) of the second member when the retaining means retains the coupling of the second member to the first member; and 
a seal (resilient sleeve 13; Fig. 4) configured to cover the window (39) formed in the first member, wherein the seal (13) is coupled to the second member (at sealing ring 23) adjacent an end of the first member (29) and wherein the seal (13) is coupled (at 47; Fig. 4) to the first member (29) adjacent the window (39).
Re Claim 2:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein the first member (29) includes an open end (the left-hand end of projection 29; Figs. 1 and 4) and the first engagement means  (46) of the first member is formed within the open end.
Re Claim 3:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein the portion (26) of the second member (11) disposed within the first member (29) is disposed within the open end (the left-hand end of projection 29; Figs. 1 and 4)and includes the second engagement means (45).
Re Claim 4:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein the window (39) is continuous with the open end (the left-hand end of projection 29; Figs. 1 and 4).
Re Claim 5:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein the seal (13) is coupled (at 47; Fig. 4) to the first member (29) adjacent an end of the window (39) disposed distally from the open end (the left-hand end of projection 29; Figs. 1 and 4)of the first member.
Re Claim 6:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein the first engagement means includes a first plurality of splines (46) and the second engagement means includes a second plurality of splines (45).
Re Claim 7:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein the retaining means (36) is configured as a retaining ring (securing ring 36).
Re Claim 8:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein the seal (13) includes a cylindrical portion (the cylindrical body of resilient sleeve 13) directly engaging the outer surface (47; Fig. 4) of the first member (29)adjacent the window (39).
 Re Claim 9:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein at least a portion of the cylindrical portion (the cylindrical body of resilient sleeve 13) directly covers the window (39).
Re Claim 10:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein at least a portion of the cylindrical portion (the cylindrical body of resilient sleeve 13) is disposed directly radially outwardly of the window (39).
Re Claim 11:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein the cylindrical portion (the cylindrical body of resilient sleeve 13) is disposed directly radially outwardly of the retaining means (36).
Re Claim 12:  Krude discloses a joint assembly (see Figs. 1, 2, and 4), wherein the cylindrical portion (the cylindrical body of resilient sleeve 13) covers the retaining means (36).
Re Claim 16:  Krude discloses a method of servicing a joint assembly comprising:
providing a joint assembly (see Fig. 1, 2, and 4), the joint assembly including: 
a first member (29; Figs. 1 and 4) having a first engagement means (46) and an interior surface recess (42; Fig. 2); 
a second member (wheel hub 11, including driving ring 26 and sealing ring 23) having a second engagement means (45) and an exterior surface recess (41), a portion (26) of the second member disposed within the first member (29), the second engagement means (45) engaging the first engagement means (46) to provide a coupling of the second member to the first member; 
a window (39) formed within the first member (29) where the portion (26) of the second member is disposed within the first member; 
a retaining means (36) configured to retain the coupling of the second member to the first member, wherein distal ends (37, 38; Fig. 2) of the retaining means are accessible through the window (39), wherein the distal ends (37, 38) of the retaining means extend in a direction radially outwardly into the window (39) to a point at or radially inwardly from an outer surface (47; Fig. 4) of the first member (29), and wherein the retaining means (36) is received partially into each of the interior surface recess (42) of the first member and the exterior surface recess (41) of the second member when the retaining means retains the coupling of the second member to the first member; and 
a seal (13) configured to cover the window (39) formed in the first member, wherein the seal (13) is coupled to the second member (at sealing ring 23) adjacent an end of the first member and wherein the seal (13) is coupled to (at 47; Fig. 4) the first member adjacent the window (39); 
uncovering the window (39) via adjustment of the seal (13) to provide access to the distal ends (37, 38) of the retaining means (Examiner notes that in order to engage the bent ends 37, 38 to “permit the securing ring to be widened radially from the outside” so as to be able to release the connection, the seal 13 must be adjusted in order to make room for the “tool” to enact such a widening; see parags. [0006] and [0021]); 
manipulating the retaining means (36) through the window (39) to release the coupling of the second member to the first member; and 
separating the first member (29) and the second member (11) by disengaging the second engagement means (45) from the first engagement means (46).
Note:  Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Re Claim 17:  Krude discloses a method, wherein the first member (29) includes an open end (the left-hand end of projection 29; Figs. 1 and 4) and the window (39) is continuous with the open end.
Re Claim 18:  Krude discloses a method, wherein uncovering the window (39) includes sliding the seal (13) axially towards the open end of the first member (in order to allow the “tool” to engage with the bent ends 37, 38 to enable “widening” of the securing ring 36).
Re Claim 19:  Krude discloses a method, wherein the sliding of the seal (13)axially occurs until the retaining means (39) is uncovered (in order to allow the “tool” to engage with the bent ends 37, 38 to enable “widening” of the securing ring 36).

Claims 1-8 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunetti (US Patent 7,896,750).
	Re Claim 1:  Brunetti discloses a joint assembly (see Fig. 1) comprising: 
a first member (20) having a first engagement means (23) and an interior surface recess (25); 
a second member (hub 10, including driving ring 18 and bearing inner race 14) having a second engagement means (19) and an exterior surface recess (26), a portion (18) of the second member disposed within the first member (20), the second engagement means (19) engaging the first engagement means (23) to provide a coupling of the second member to the first member; 
a window (27) formed within the first member (20) where the portion (18) of the second member is disposed within the first member; 
a retaining means (securing ring 24) configured to retain the coupling of the second member to the first member, wherein distal ends (29, 29; see Fig. 6) of the retaining means (24) are accessible through the window (27), wherein the distal ends (29, 29) of the retaining means extend in a direction radially outwardly into the window (27; see Fig. 1) to a point at or radially inwardly from an outer surface (for example, at the radially outermost surface of joint bell 20 at cylindrical surface 38) of the first member (20), and wherein the retaining means (24) is received partially into each of the interior surface recess (25) of the first member and the exterior surface recess (26) of the second member when the retaining means retains the coupling of the second member to the first member; and 
a seal (sealing device 30) configured to cover the window (27) formed in the first member, wherein the seal (30) is coupled to the second member (at the intersection between inner bearing race 14 and driving ring 18; Fig. 1) adjacent an end (36) of the first member (20) and wherein the seal (30) is coupled (at tubular projection 22) to the first member (20) adjacent the window (27).
Re Claim 2:  Brunetti discloses a joint assembly (see Fig. 1), wherein the first member (20) includes an open end (36) and the first engagement means  (23) of the first member is formed within the open end.
Re Claim 3:  Brunetti discloses a joint assembly (see Fig. 1), wherein the portion (18) of the second member (10) disposed within the first member (20) is disposed within the open end (36) and includes the second engagement means (19).
Re Claim 4:  Brunetti discloses a joint assembly (see Fig. 1), wherein the window (27) is continuous with the open end (36).
Re Claim 5:  Brunetti discloses a joint assembly (see Fig. 1), wherein the seal (30) is coupled (at 22) to the first member (20) adjacent an end of the window (27) disposed distally from the open end (the 36) of the first member.
Re Claim 6:  Brunetti discloses a joint assembly (see Fig. 1), wherein the first engagement means includes a first plurality of splines (23) and the second engagement means includes a second plurality of splines (19).
Re Claim 7:  Brunetti discloses a joint assembly (see Fig. 1), wherein the retaining means (24) is configured as a retaining ring (securing ring 24).
Re Claim 8:  Brunetti discloses a joint assembly (see Fig. 1), wherein the seal (30) includes a cylindrical portion (at 30; Fig. 1; specifically, the portion engaged by circumferential clamping spring 3) directly engaging the outer surface of the first member (20) adjacent the window (27).
Re Claim 16:  Brunetti discloses a method of servicing a joint assembly comprising:
providing a joint assembly (see Fig. 1), the joint assembly including: 
a first member (20) having a first engagement means (23) and an interior surface recess (25); 
a second member (hub 10, including driving ring 18 and bearing inner race 14) having a second engagement means (19) and an exterior surface recess (26), a portion (18) of the second member disposed within the first member (20), the second engagement means (19) engaging the first engagement means (23) to provide a coupling of the second member to the first member; 
a window (27) formed within the first member (20) where the portion (18) of the second member is disposed within the first member; 
a retaining means (securing ring 24) configured to retain the coupling of the second member to the first member, wherein distal ends (29, 29; see Fig. 6) of the retaining means (24) are accessible through the window (27), wherein the distal ends (29, 29) of the retaining means extend in a direction radially outwardly into the window (27; see Fig. 1) to a point at or radially inwardly from an outer surface (for example, at the radially outermost surface of joint bell 20 at cylindrical surface 38) of the first member (20), and wherein the retaining means (24) is received partially into each of the interior surface recess (25) of the first member and the exterior surface recess (26) of the second member when the retaining means retains the coupling of the second member to the first member; and 
a seal (sealing device 30) configured to cover the window (27) formed in the first member, wherein the seal (30) is coupled to the second member (at the intersection between inner bearing race 14 and driving ring 18; Fig. 1) adjacent an end (36) of the first member (20) and wherein the seal (30) is coupled (at tubular projection 22) to the first member (20) adjacent the window (27); 
uncovering the window (27) via adjustment of the seal (30) to provide access to the distal ends (29, 29) of the retaining means (in order to allow for access to the locking ring 24 for disengagement; see Col. 4 lines 1-7); 
manipulating the retaining means (24) through the window (27) to release the coupling of the second member to the first member; and 
separating the first member (20) and the second member (10) by disengaging the second engagement means (19) from the first engagement means (23).
Note:  Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Re Claim 17:  Brunetti discloses a method, wherein the first member (20) includes an open end (36) and the window (27) is continuous with the open end.
Re Claim 18:  Brunetti discloses a method, wherein uncovering the window (27) includes sliding the seal (30) axially towards the open end of the first member.
Re Claim 19:  Brunetti discloses a method, wherein the sliding of the seal (30) axially occurs until the retaining means (29) is uncovered.

Allowable Subject Matter
Claims 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Each of claims 13 and 20 require that the seal includes a “corrugated portion” (emphasis added).  Examiner notes that the term “corrugated” can be defined as “having the shape of a series of regular folds that look like waves” (www.oxfordlearnersdictionaries.com/us/ definition/english/corrugated).  Such a corrugated portion of the instant seal (240) is clearly shown in instant Figs. 1-3 in the central portion of the seal (240) located between the two generally cylindrical end portions.
As discussed in the prior art rejections above, Krude and Brunetti are considered to be the closest prior art of record to the instant claims.  Neither Krude nor Brunetti disclose a seal with such a “corrugated portion”.  Rather, the seal (13) of Krude, as can be seen in Figs. 1 and 4, has strictly a cylindrical sleeve shape.  In Brunetti, the seal (30) has a cylindrical portion (shown at 30 in Fig. 1 where the seal is engaged by spring 32) and a curved portion (at 34), which is described as a “substantially tubular portion 34”.  This tubular portion, while it is curved in the state shown in Fig. 1, it does not comprise a series of folds or waves and thus cannot be considered “corrugated”, as claimed. 
Further, it would not have been obvious to modify Krude, Brunetti, nor any of the other prior art devices of record to have a seal with such a “corrugated portion” since there would have been no teaching, suggestion, or motivation to do so.
For at least these reasons, claims 13 and 20 are considered to be allowable over the prior art of record.  Claims 14-15 are considered to be allowable over the prior art of record at least due to their dependency form claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678